Exhibit 10.1
 
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (this “Agreement”), dated as of October 31, 2012,
is between Data Storage Corporation, a Nevada corporation (the “Company”), and
Zojax Group, LLC, a California limited liability company (the “Investor”).


1.             Purchase and Sale; Payment of Purchase Price.  Pursuant to this
Agreement, the Company hereby agrees to sell to the Investor, and the Investor
hereby agrees to purchase from the Company, One Hundred Eighty Seven Thousand
Five Hundred Thirty Two (187,532) shares of the Common Stock, par value $0.001
per share, of the Company (“Common Stock”) for a price per share of Sixty Five
Cents ($0.65) and an aggregate purchase price of One Hundred Twenty One Thousand
Eight Hundred Ninety Six and no/100 Dollars ($121,896.00) (the “Purchase
Price”), which Purchase Price shall be satisfied by cancellation of amounts due
to the Investor by Message Logic, Inc. (“Message Logic”), including all late
fees and other charges imposed thereon or associated therewith, in an amount
equal to the Purchase Price (and the Investor acknowledges and agrees that the
only remaining amount due to the Investor from Message Logic is Ten Thousand
Dollars ($10,000)).  The shares of Common Stock being purchased by the Investor
are sometimes referred to herein collectively as the “Shares”.  The Investor
hereby instructs the Company to issue the Shares in the name of Dean Powers (an
affiliate of the Investor).


2.             Closing.   The closing of the purchase and sale of the Shares
pursuant to this Agreement (the “Closing”) shall occur at the Company’s offices
simultaneously with the execution and delivery of this Agreement by the parties;
provided, however, that the Shares shall be held in escrow for up to ninety (90)
days following the Closing pursuant to the terms of an Escrow Agreement of even
date herewith by and among, inter alia, Message Logic and the Investor.  By
their execution and delivery of this Agreement: (a) the Investor hereby agrees
and confirms that it has satisfied the Purchase Price by cancellation of the
amount due to the Investor from Message Logic in the amount of the Purchase
Price; and (b) the Company hereby agrees and confirms that the Purchase Price
has been satisfied.


3.             Representations and Warranties of the Company.  In consideration
of the Investor’s agreement to purchase the Shares from the Company pursuant to
this Agreement, the Company hereby represents and warrants to the Investor as
follows:


(a)             Organization and Good Standing; Organizational Documents.  The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada.  Correct and complete copies of the
Company’s articles of incorporation and bylaws, each as amended to date and in
effect on the date hereof, have been supplied to the Investor, either directly
or as the same have been filed with the Securities and Exchange Commission and
available at
http://www.sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001419951&owner=exclude&count=40.
 
(b)             Authority; All Necessary Consents; Non-Contravention;
Enforceability.  The Company has the corporate power and authority to conduct
its business, as it is currently conducted by the Company and proposed to be
conducted by the Company, and to own, operate, lease and encumber its facilities
and assets.  The Company has all required power and authority to enter into this
Agreement and perform its obligations hereunder.  All necessary consents on the
part of the Company necessary for the consummation of the Closing have been
obtained.  The execution and delivery by the Company of this Agreement and the
consummation of the transaction contemplated hereby will not: (i) violate or
breach the articles of incorporation or bylaws of the Company; (ii) breach or
constitute a default under any material contract to which the Company is a
party; (iii) violate any law applicable to the Company or any of its assets;
(iv) result in the creation or imposition of any lien, encumbrance or
restriction in favor of a third party upon or against any of the Company’s
assets; or (v) violate any court order or decree to which the Company or any of
its assets are subject.  This Agreement constitutes a valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms except as enforceability may be limited by (x) bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization, or other similar laws
affecting the enforcement of the rights of creditors and (y) general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)             Capitalization; Dividends; Subsidiaries; Investments.  The
authorized capital stock of the Company consists of: (i) 250,000,000 shares of
Common Stock, of which 32,439,680 are outstanding as of immediately prior to the
date of this Agreement; and (ii) 10,000,000 shares of Series A Preferred Stock,
of which 1,401,786 are outstanding as of immediately prior to the date of this
Agreement.  Except as set forth on Schedule 3(c), there are no outstanding
options, warrants or other rights to purchase shares of Common Stock or
securities convertible into or exchangeable for shares of Common Stock.  The
Company has one wholly-owned subsidiary, Data Storage Corporation, a Delaware
corporation, but otherwise does not own any equity interests in any other
entity.
 
(d)             Compliance with Law; Permits.  The Company is in compliance, in
all material respects, with applicable laws, rules and regulations
(collectively, “Laws”).  No investigation, review or proceeding by any
governmental entity with respect to the Company in relation to any actual or
alleged violation of Law is pending or, to the Company’s knowledge, threatened,
nor has the Company received any notice from any governmental entity indicating
an intention to conduct the same.  The Company has obtained all governmental
licenses, permits and approvals (collectively, “Permits”) necessary under
applicable Law to conduct its business.  All of the Company’s Permits are
currently valid and in full force and effect.  The Company is in compliance, in
all material respects, with all terms and conditions of its Permits of, and has
satisfied all of its obligations under, each of its Permits.
 
(e)             Litigation.  There are no lawsuits, actions, claims or
proceedings pending or, to the Company’s knowledge, threatened against the
Company or any of its properties or any of its officers or directors (in their
capacities as such) and, to the Company’s knowledge, there are no existing facts
or circumstances that could reasonably be expected to result in any such
lawsuit, action, claim or proceeding.
 
(f)              Taxes.  All tax returns of the Company required by applicable
Law to be filed have been so filed and are correct and complete in all material
respects.  Any taxes payable in accordance with any tax return filed by the
Company or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid.  Adequate provisions have been made for
taxes payable for the current period for which tax returns are not yet required
to be filed and there are no agreements, waivers or other arrangements providing
for an extension of time with respect to the filing of any tax return by, or
payment of, any tax, governmental charge or deficiency by the Company.  There
are no contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns.
 
(g)             Employee Benefit Plans.  Each plan, contract or arrangement
which is sponsored by the Company, or which otherwise covers any current or
former employee of the Company in his or her capacity as such, complies in all
material respects with all applicable provisions of the Employee Retirement
Income Security Act, the Internal Revenue Code and other applicable Law.
 
(h)             Labor Matters.  The Company is not party to any collective
agreement relating to the Company’s business with any labor union or other
association of employees and no part of the Company’s business has been
certified as a unit appropriate for collective bargaining or, to the Company’s
knowledge, has any employee of the Company made any attempt to organize the
Company’s employees in that regard.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)              Related Party Transactions.  Except as set forth on Schedule
3(i), the Company is not indebted to any affiliate, director or officer of the
Company, other than salary, bonus and employee benefits obligations incurred in
the ordinary course of the Company’s business.  Except as set forth on Schedule
3(i), no director, officer or affiliate of the Company is now indebted to or
under any financial obligation to the Company.
 
(j)              Bankruptcy. The Company has not made any voluntary assignment
or proposal under applicable laws relating to insolvency and bankruptcy, no
bankruptcy petition has been filed or presented against the Company and no order
has been made or a resolution passed for the winding-up, dissolution or
liquidation of the Company.
 
(k)             Books and Records.  The books of account and other financial
records of the Company, all of which have been made available to the Investor,
are correct and complete in all material respects, represent actual, bona fide
transactions, and have been maintained in accordance with standard business
practices.
 
(l)              Valid Issuance of Shares.  When issued in accordance with the
terms and conditions of this Agreement, the Shares will be validly issued,
fully-paid and non-assessable.
 
4.             Representations, Warranties and Covenants of the Investor. In
consideration of the Company’s  agreement to sell the Shares to the Investor
pursuant to this Agreement, the Investor hereby represents, warrants and
covenants to the Company as follows:


(a)            Capacity; All Necessary Consents; Enforceability.  The Investor
has the legal capacity and authority to enter into this Agreement and perform
its obligations hereunder.  All consents on the part of the Investor necessary
for the consummation of the Closing have been obtained.  This Agreement
constitutes a valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with its terms except as enforceability may
be limited by (x) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors  and (y) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law.


(b)            Securities Act Acknowledgements, Representations, Warranties and
Covenants.


 (i)           Acknowledgments.  The Investor agrees and acknowledges that: (A)
no federal or state agency has made any finding or determination as to the
fairness of the offering of the Shares for investment, or any recommendation or
endorsement of the Shares; (B) the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”) or the securities acts of any
state and, as a result, the Investor must bear the economic risk of the
investment indefinitely because the Shares may not be sold unless subsequently
registered under the Act and the securities laws of any appropriate states or an
exemption from such registration is available, and that such registration under
the Act and the securities laws of any such states is unlikely at any time in
the future; (C) the Company does not have any present intention and is under no
obligation to register the Shares, whether upon initial issuance or upon any
transfer thereof under the Act and applicable state securities laws, and
Rule 144 and/or Rule 145 may not be available as a basis for exemption from
registration; and (D) unless and until registered under the Act, all
certificates evidencing the Shares, whether upon initial issuance or upon any
transfer thereof, will bear a legend, prominently stamped or printed thereon,
reading substantially as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, OR OTHERWISE
TRANSFERRED (A) WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR (B) PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS BASED ON AN OPINION OF COUNSEL SATISFACTORY TO
DATA STORAGE CORPORATION (THE “COMPANY”) THAT SUCH REGISTRATION IS NOT REQUIRED
(AND THE CERTIFICATE HOLDER SHALL BEAR THE COMPANY’S REASONABLE COSTS IN
CONNECTION WITH THE ISSUANCE OF ANY SUCH OPINION); PROVIDED, HOWEVER, THAT IN
THE CASE OF (B), THE SECURITIES MAY NOT BE SOLD FOR A ONE (1) YEAR PERIOD
FOLLOWING DATE OF ISSUANCE.”


 (ii)           Representations, Warranties and Covenants.  The Investor
represents, warrants and covenants that: (A) The Shares are being purchased for
the Investor’s own account for investment and not for distribution or resale to
others and the Investor will not sell or otherwise transfer the Shares unless
they are registered under the Act and the securities acts of any appropriate
state or unless an exemption from such registration is available and the Company
is satisfied that such exemption is available (but subject to a one (1) year
holding period beginning with the date of issuance in all circumstances); (B)
the purchase of the Shares by the Investor hereunder is consistent with its
general investment objectives and the Investor understands that the purchase of
the Shares is a speculative investment involving a high degree of risk,
including the risk of total loss of such investment; (C) the Investor has
adequate means of providing for its current needs and possible personal
contingencies and it has no need for liquidity in this investment and can bear
the risk of losing its entire investment in the Shares; (D) the Company has made
available to the Investor at a reasonable time prior to its investment the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering of the Shares and to obtain any additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary in connection with the investment but the
Investor agrees and acknowledges, however, that it has relied solely upon this
Agreement and its own independent investigation in making the decision to invest
in the Shares; (E) the Investor understands that the offering of the Shares is
limited solely to “accredited investors,” as that term is defined under
Regulation D of the Securities Act and the Investor is an “accredited investor”
(as so defined); (F) the Investor is a sophisticated investor and has such
knowledge and experience in financial and business matters that it is capable of
understanding the merits and risks inherent in the proposed purchase of the
Shares; (G) the Investor is acquiring the Shares without having been furnished
any offering literature or prospectus and acknowledges that no representations
or warranties have been made to the Investor or its representatives by the
Company, or any officer, employee, agent or affiliate of the Company other than
as contained in this Agreement and the Investor must independently seek advice
from its own tax and other advisor(s) and is not relying on any tax or other
advice received from the Company in connection with the transactions
contemplated by this Agreement; and (H) the Investor has neither relied upon nor
seen any form of advertising or general solicitation in connection with the
offering of the Shares.


5.             Miscellaneous Provisions.


(a)            Further Assurances.  At any time and from time to time after the
Closing, each of the parties, at its own cost and expense, in good faith and in
a timely manner, shall use its respective commercially reasonable efforts to
take or cause to be taken all appropriate actions, do or cause to be done all
things necessary, proper or advisable, and execute, deliver and acknowledge such
documents and other papers as may be required to carry out the provisions of
this Agreement and to give effect to the consummation of the transactions
contemplated by this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)            No Third Party Beneficiaries. This Agreement is solely by and
between the Company and the Investor and no person or entity other than the
Company and the Investor has or will have any rights under this Agreement.


(c)            Successors and Permitted Assigns.  This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of the
parties hereto.  The Investor may not  assign this Agreement or any of its
rights or obligations hereunder without the consent of the Company.  The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the consent of the Investor except that the Company may assign its
rights and obligations hereunder to any affiliate of or successor to the
Company, whether by merger, consolidation or otherwise, without the consent of
the Investor.


(d)            Severability.  Wherever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.  All obligations and
rights of the parties hereto expressed herein shall be in addition to and not in
limitation of those provided by applicable law.


(e)            Amendments; Waivers.  No purported amendment to any provision of
this Agreement shall be binding upon the parties unless the Company and the
Investor have each duly executed and delivered to the other party a written
instrument which states that it constitutes an amendment to this Agreement and
specifies the provision(s) that are being amended.  No purported waiver of any
provision of this Agreement shall be binding upon any of the parties unless the
party providing such waiver has duly executed and delivered to the other party a
written instrument which states that it constitutes a waiver of one or more
provisions of this Agreement and specifies the provision(s) that are being
waived. Any such waiver shall be effective only to the extent specifically set
forth in such written instrument.


(f)             Entire Agreement.  This Agreement sets forth the entire
understanding of the parties with respect to the matters described herein and
supersedes any and all prior or contemporaneous agreements, arrangements and
understandings relating to the subject matter hereof.  No representation,
promise, inducement or statement of intent on this transaction has been made by
either party with respect to the transaction contemplated by this Agreement
which is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention concerning the transaction contemplated by this Agreement not
expressly set forth herein.


(g)            Counterparts; Facsimile.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.  Signature pages to this Agreement
delivered by electronic mail or facsimile transmission shall be valid and
effective for all purposes.
 
 
5

--------------------------------------------------------------------------------

 
 
(h)            Interpretation.  The parties are each sophisticated and have been
represented by attorneys throughout the transactions contemplated hereby who
have jointly participated in the negotiation and drafting of this Agreement.  As
a result, the parties do not intend that the presumptions of laws or rules
relating to the interpretation of contracts against the drafter of this
Agreement or any particular provision hereof should be applied to this Agreement
and therefore waive their effects.  Unless otherwise expressly specified in this
Agreement: (A) the words “hereof”, “hereby” and “hereunder,” and correlative
words, refer to this Agreement as a whole and not any particular provision; (B)
the words “include”, “includes” and “including”, and correlative words, are
deemed to be followed by the phrase “without limitation”; (C) the word “or” is
not exclusive and is deemed to have the meaning “and/or”; (D) references in this
Agreement to a “party” means the Company or the Investor and to the “parties”
means the Company and the Investor; (E) the singular form of a word includes the
plural form of such word and vice versa unless the context requires otherwise;
and (F) references made in this Agreement to a Section mean a Section of this
Agreement.


(i)             GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  THIS AGREEMENT AND
ANY DISPUTE ARISING HEREUNDER WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION (WHETHER
OF THE STATE OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW
YORK. THE PARTIES AGREE THAT ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY PARTY
UNDER OR IN RELATION TO THIS AGREEMENT, INCLUDING TO INTERPRET OR ENFORCE ANY
PROVISION OF THIS AGREEMENT, SHALL BE BROUGHT IN, AND EACH PARTY AGREES TO AND
DOES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF, THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS
THEREFROM.  THE PARTIES EACH IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING,
AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.



*     *     *     *     *


[remainder of this page intentionally left blank]


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date written above.

 

 
The Company:
         
DATA STORAGE CORPORATION
            By: /s/ Charles M. Piluso     Name:   Charles M. Piluso     Title:
President            
The Investor:
           
ZOJAX GROUP, LLC
            By: /s/ Reid Powers     Name:  
Reid Powers
    Title: CEO  

 
 
7

--------------------------------------------------------------------------------

 
    
Schedule 3(c)


Options, Warrants and Convertible Securities



The Company currently has 28,642 warrants and 5,070,142 options outstanding.


The Company has Convertible Promissory Notes outstanding convertible into
588,235 shares of Common Stock.


Additionally, the Company has various employment agreements and consulting
arrangements that call for stock to be awarded to the employees and consultants
at various times as compensation and periodic bonuses.
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule 3(i)


Outstanding Debt



(i)           Of Company to Affiliate, Director, Officer or Employee
 

  ● Dividend Payable to Director  $187,500             ● Director Loan to
Company    $740,091             ● Liability to Affiliate  $133,753  

 
(ii)           Of Affiliate, Director, Officer or Employee to the Company
 

  ●
Employee loan from the Company   
$4,426  

 
 
9 

--------------------------------------------------------------------------------